Case 1:20-cr-00673-JPC Document 15 Filed 12/22/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 -CR-674 )( )
Shawn Garcia
Defendant(s).
X
Defendant Shawn Garcia hereby voluntarily consents to

 

participate in the following proceeding via___ videoconferencing or X__ teleconferencing:

_—._—snitial Appearance Before a Judicial Officer

_...._ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
indictment Form)

Bail/Detention Hearing

X

/s_ b Suing Love’ \A——

Defendant signature Defendant's Counsel's Signature

Conference Before a Judicia! Officer

 

 

(Judge may‘obtain verbal consent on
Record and Sign for Defendant)

Shawn Gacia Sylvie Leming
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by rellable video or telephone conferencing technology.

(2/22/20

Date U.S, District Tudee/U: S. Magistrate Judge

 

 
